DETAILED ACTION
	Claims 1, 3-12, and 14-28 are pending.  Of these, claims 21-26 are withdrawn as directed to a nonelected invention.  Therefore, claims 1, 3-12, 14-20, and 27-28 are under consideration on the merits.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 112(b) rejections are withdrawn in view of the amendment, but a new rejection was necessitated by the amendment.
The 103 rejections are revised in view of the amendment and expanded to newly added claims 27-28, except for the rejection of claim 13 which is withdrawn in view of the cancellation of this claim.
The double patenting rejections are maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/22 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 depends from claim 2, which Applicant has now cancelled.  The metes and bounds of claim 5 are indefinite because the claim is attempting to incorporate limitations from a claim that does not exist.  Clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 12, 14-20, and 27-28 are rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850).
As to claims 1, 3-5, 7-9, 12, 14-20, and 27-28, Vehring discloses a pharmaceutical composition comprising suspending particles and active agent particles and wherein the suspending particles may themselves comprise an active disposed within the material forming the suspending particle (paragraphs 74 and 130), wherein the active may be a pharmacologically effective dose of epinephrine (paragraphs 72 and 97), wherein the material forming the suspending particles may be one or more pharmaceutically acceptable materials such as a disaccharide (claim 1) such as sucrose, lactose, or trehalose (claims 3-4) or maltodextrin (i.e., the elected species of polymeric material)  claims 1 and 6-7)(paragraph 120).  Verhring states that the sucrose, lactose, and trehalose materials have further utility in that they increase the storage stability of the active agent by virtue of being glass stabilization excipients having a Tg of at least 55, 75, or 100 degrees Celsius (paragraph 123).  Vehring further teaches that the active may be in an amorphous state (paragraph 92).  Although paragraph 92 refers to the active agent particles, paragraph 130 makes it clear that in those embodiments wherein the suspending particles comprise an active, the suspending particles can be formulated using the methods described therein for both the active agent particles and suspending particles, such that the skilled artisan would recognize that the suspending particles may comprise the active in amorphous form, which will result in the formation of an amorphous powder comprising an amorphous composite of epinephrine and the carrier materials as recited by claim 1. Vehring discloses forming the composition by adding the suspending particles and active agent (“microcrystalline material”) to a vessel followed later by the addition of a propellant (paragraph 248), such that.Vehring discloses a dry, amorphous powder as recited by claims 27-28.
Regarding claims 12 and 19-20, Vehring teaches that the compositions may be formulated for nasal delivery via an MDI (a “nasal applicator device” of claim 19) comprising a canister (‘reservoir” of claim 19) into which the composition is loaded as recited by claim 20 (paragraphs 45 and 78). 
As to claims 15-16, Vehring teaches that the operating conditions of the spray dryer can be adjusted to produce the desired particle size (paragraph 125), and that when intended for nasal delivery, the particles have a size of between 10 and 50 microns, which is within the range of claim 16 (paragraph 116).  
As to claims 17-18, Vehring teaches preparing the suspending particles by mixing the ingredients together in a volatile solvent followed by spray drying to form a powder composition (paragraph 125).   
As to claims 1, 3-5, 7-9, 12, 14-20, and 27-28, Vehring does not further expressly disclose a specific embodiment wherein the active is the elected species, epinephrine, and the carrier material is the elected species, maltodextrin.  Nor does Vehring expressly teach the ratio of disaccharide:polymeric material (claims 7-8), the amount of the epinephrine (claim 14), or the particle size distributions recited by claim 15.  Additionally, while Vehring discloses values for the glass transition temperature of the polymeric material as discussed above that are within the range recited by claim 9, it does not disclose the lowest glass transition temperature for the composition as a whole as required by claim 9.   
As to claims 1, 3-5, 7-9, 12, 14-20, and 27-28, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting epinephrine as the active and maltodextrin as the polymeric material for the suspending particles, since Vehring expressly teaches epinephrine as one of the actives that may be used and that maltodextrin may be used as one of the carrier materials forming the suspending particles.  
Regarding claims 7-8, it further would have been prima facie obvious to vary the ratio of disaccharide to polymeric material to be within the recited ranges, because Vehring expressly teaches that the sucrose, trehalose, and lactose used as the carrier materials are able to increase the storage stability of the active, such that the amount of these carriers relative to the active is a result effective variable that will affect the ability of the carrier material to increase the storage stability of the active.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 9, it further would have been prima facie obvious to select the amount of sucrose, trehalose, or lactose carrier material that will result in a lowest glass transition temperature that is within the range recited by the claim, because Vehring teaches that the glass Tg values possessed by these materials can increase the storage stability of the active, thereby motivating the skilled artisan to optimize the glass Tg value of the composition to maximize the stability of the active, and further because Vehring teaches Tg values for the sucrose, trehalose, or lactose carrier material that are within the claimed range, which would have motivated the skilled artisan to use these Tg values as a starting point to determine the optimal Tg values for the entire composition.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, it further would have been prima facie obvious to select a D10 particle size distribution that is above about 3 microns, since Vehring expressly teaches that the suspending particles should have a size between 10 and 50 microns, which would have motivated the skilled artisan to select a particle size distribution wherein most particles have a size above 10 microns, which is above the 3 micron range recited by the claim.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, it further would have been prima facie obvious to select a dosage of the epinephrine that is within the recited range, since the amount of an active ingredient is a result effective variable that will affect its therapeutic efficacy.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850) as applied to claims 1, 3-5, 7-9, 12, 14-20, and 27-28 above, and further in view of the GLUCIDEX® Maltodextrin 12 product page (date of 2015 as evidenced by the dated Google search results for “maltodextrin12de”) and the Alfa Aesar product page for alpha-D-L-Lactose monohydrate (dated 2015 as evidenced by the dated Google search results for “alpha d lactose monohydrate pharmaceutical”).  
The teachings of Vehring are relied upon as discussed above, but Vehring does not further expressly disclose that the lactose is in the form of its alpha-D- monohydrate, or that the maltodextrin is in the form of maltodextrin 12DE.
The Glucidex® Maltodextrin product page discloses maltodextrin 12 as known for use as a powder carrier.
The Alfa Aesar product page for alpha-D-lactose monohydrate states that this compound is “heavily used in the pharmaceutical industry as a pill filler.”
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting maltodextrin 12 as the type of maltodextrin carrier and alpha-D-lactose monohydrate as the type of lactose carrier, because the Glucidex® Maltodextrin product page expressly teaches that this product was known to be useful as a powder carrier and because the Alfa Aesar product page for alpha-D-lactose monohydrate expressly teaches that this compound was known to be heavily used in the pharmaceutical industry as a filler, such that the skilled artisan reasonably would have expected that these two compounds could be used as the types of lactose and maltodextrin carriers that Vehring expressly teaches are useful as carrier materials for the suspending particles taught therein.  The selection of a known material based on its suitability for its intended use supports a finding of prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  
Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable over Vehring et al. (US Pat. Pub. 2017/0071850) as applied to claims 1, 3-5, 7-9, 12, 14-20, and 27-28 above, and further in view of Armer et al. (US Pat. Pub. 2017/0014341).
The teachings of Vehring are relied upon as discussed above.  Vehring further teaches that the suspending particles may comprise a surfactant which may promote absorption of the active, thereby increasing its bioavailability (paragraph 1223), but Vehring does not further expressly disclose the presence of a sucrose ester (claim 10) such as sucrose monolaurate (claim 11).  
Armer discloses pharmaceutical powder formulations (paragraph 25), and teaches that the formulation may comprise a surfactant to enhance drug penetration and absorption, wherein the surfactant may be sucrose monolaurate (paragraphs 166 and 179).  
As to claims 10-11, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Vehring pharmaceutical composition by selecting sucrose monolaurate as the surfactant in order to enhance absorption and bioavailability of the active, since Vehring expressly teaches that the inclusion of surfactants will achieve this result, and Armer expressly disclose sucrose monolaurate as a specific surfactant that will achieve this result when incorporated into a pharmaceutical powder composition, such that the skilled artisan reasonably would have expected that sucrose monolaurate could enhance absorption of the active in the Vehring pharmaceutical powder.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant argues that all of the disclosed formulations of Vehring include a suspension medium providing a continuous phase within which the active agent particles and the suspending particles are dispersed.  Applicant asserts that such formulations are different from the claimed formulations which are an amorphous powder comprising an amorphous composite of epinephrine/salt and a carrier material, wherein the active is encapsulated in an amorphous state within the carrier material.  Applicant cites to paragraph 76 of the specification to argue that the composites are not composed of physical associations of two or more discrete sets of particles.  Applicant claims that the Vehring propellant is a liquid, such that the Vehring composition is a physical association of two or more discrete partciles in the form of a mixture which exists only within the liquid suspension medium.  Applicant concludes there is no motivation in the rejection to modify the VEering composition to arrive at the claimed invention.  
In response, paragraph 248 of Vehring discloses forming the composition by adding the suspending particles and active agent (“microcrystalline material”) to a vessel followed later by the addition of a propellant.  Therefore, Vehring is viewed as disclosing a powdered composition that does not exist within a liquid suspension medium.  While Applicant argues that the present specification discloses at paragraph 76 that the composite does not comprise two or more discrete sets of particles, the last sentence of the same paragraph expressly states that the composition also may be in the form of small particles that are adhered to separate, larger carrier particles:


    PNG
    media_image1.png
    427
    1086
    media_image1.png
    Greyscale

Therefore, the specification expressly teaches that there may be discrete sets of particles so long as said sets comprise small active particles physically adhered to the larger carrier particles.  As a result, the Vehring composition is viewed as reading on the language of the claims.  
Applicant also argues that the claimed composition possesses unexpected results with respect to greater stability of the epinephrine.  Applicant has submitted the Savmarker declaration in support of this argument, which concludes that inventive formulations of Examples 12 and 13 were more stable after 3 months than the commercially available EpiPen® and EpiPen® Jr products.  
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, the tested formulations of Examples 12-13 comprise specific, recited amounts of each ingredient (including adrenaline bitartrate, lactose monohydrate, maltodextrin, HPMC, sucrose monolaurate, sodium metabisulfite and/or disodium EDTA; see paragraphs 326 and 332), while the claims do not limit the ranges for each ingredient.  The claims read even on compositions comprising a de minimis amount of each ingredient, e.g., 0.001% of the disaccharide and dextrin and/or HPMC carrier materials.  It is unknown from the evidence of record whether the improved stability depicted in the declaration would extend over the full scope of the claims.  In fact, since Applicant claims that the improved stability of the inventive composition is a result of stabilizing the API (despite being in an amorphous form) by using a carrier comprising a combination of the materials recited by the claims (see page 8, 1st paragraph of Applicant’s remarks and paragraph 33 of the specification), the skilled artisan would expect that compositions within the scope of the claims having sufficiently small amounts of the carrier material relative to the epinephrine active would not exhibit improved stability over compositions comprising the epinephrine alone.  Additionally, claim 1 is not limited to the use of lactose monohydrate as the disaccharide but rather encompasses the use of any disaccharide, and further requires only the presence of a dextrin or hydroxypropylmethyl cellulose in the alternative, while the compositions of Examples 12 and 13 include both maltodextrin and HPMC.  Consequently, the improved stability depicted in the declaration is not viewed as commensurate in scope with the claims based upon the evidence of record.  
Additionally, evidence of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e). The skilled artisan would recognize that EpiPen® products are injectable solutions comprising epinephrine, sodium chloride, sodium metabisulfite, hydrochloric acid, and water.   Therefore, these products are not amorphous powders comprising the epinephrine in association with particulate carrier materials and as such they are not viewed as the closest prior art compositions.  
Rather, the closest prior art compositions to the claimed amorphous powders are the Vehring powders comprising the active and one or more of the suspending particles (“carrier material”) disclosed therein.  There is no evidence of record that the use of the carrier materials recited by the claims, i.e., a disaccharide in combination with the elected species of polymeric material (maltodextrin) results in any unexpected increase in stability relative to the use of any of the other carrier materials disclosed by Vehring.   As a result, the submitted declaration does not provide evidence of unexpected results over the closest prior art compositions that could overcome the prima facie case of obviousness.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12, 14-20, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,653,690 in view of Vehring et al. (US Pat. Pub. 2017/0071850) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a solid pharmaceutical composition in the form of a spray dried powder that is suitable for delivery of naloxone, comprising sucrose monolaurate and a carrier material comprising a combination of a disaccharide such as trehalose and a polymeric material that is maltodextrin 12DE, the composition having particle sizes and glass transition temperature within the presently claimed ranged, as well as a nasal applicator device comprising a reservoir for the composition and a method of manufacturing the device comprising mixing the active and carriers in a volatile solvent, spray drying, and loading the resulting composition into the reservoir.  It would have been obvious to formulate the powder as an amorphous powder because Vehring expressly teaches that a similar nasal powder comprising the same carriers can comprise an active in either its crystalline or amorphous form.  
Although the reference claims do not recite that the active is epinephrine nor its dosage, it would have been prima facie obvious to replace the naloxone with epinephrine in light of Vehring’s teaching that epinephrine is another example of a drug that can be nasally delivered from a powder comprising a disaccharide and maltodextrin as carriers.
The ratios of disaccharide:polymeric material and dosage range of the active are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 3-12, 14-20, and 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,729,687 in view of Vehring et al. (US Pat. Pub. 2017/0071850) where indicated below.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a solid pharmaceutical composition in the form of a spray dried powder that is suitable for delivery of nalmefene, comprising sucrose monolaurate and a carrier material comprising a combination of a disaccharide such as trehalose and a polymeric material that is maltodextrin 12DE, the composition having particle sizes and d10 distributions and glass transition temperature within the presently claimed ranged, as well as a nasal applicator device comprising a reservoir for the composition and a method of manufacturing the device comprising mixing the active and carriers in a volatile solvent, spray drying, and loading the resulting composition into the reservoir.  It would have been obvious to formulate the powder as an amorphous powder because Vehring expressly teaches that a similar nasal powder comprising the same carriers can comprise an active in either its crystalline or amorphous form.  
Although the reference claims do not recite that the active is epinephrine, it would have been prima facie obvious to replace the naloxone with epinephrine in light of Vehring’s teaching that epinephrine is another example of a drug that can be nasally delivered from a powder comprising a disaccharide and maltodextrin as carriers.
The ratios of disaccharide:polymeric material and dosage range of the active are prima facie obvious because discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant advances the same arguments made against the 103 rejection, specifically, that Vehring does not teach or suggest each and every limitation of the claims.
In response, this argument is not persuasive for the reasons discussed above.  Additionally, for the double patenting rejections Vehring is relied upon only for its clear teaching that epinephrine is another example of a drug that can be nasally delivered from a powder comprising a disaccharide and maltodextrin as carriers, and that a nasal powder comprising the same carriers recited by the claims can comprise an active in either its crystalline or amorphous form.  
Applicant further argues that the rejection does not demonstrate a reasonable expectation of success in encapsulating ingredients other than naoloxone or other opioid antagonists regarding the ‘690 patent or nalmefene or other opioid antagonists regarding the ‘687 patent.  
In response, associating an active ingredient with a carrier material such as by encapsulation is viewed as well within the purview of one of ordinary skill in the art of manufacturing pharmaceutical powders, and there is no evidence of record of unpredictability in the art of associating epinephrine with a carrier material such as a disaccharide and/or a dextrin as recited by the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                         
/Patricia Duffy/Primary Examiner, Art Unit 1645